Citation Nr: 0907146	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right inguinal 
hernia, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for coronary artery 
disease, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for a low back 
disorder.

6.  Whether new and material evidence has been received to 
reopen the claim for service connection for a stomach 
disorder, and if so, whether service connection is warranted.

7.  Whether new and material evidence has been received to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.

8.  Entitlement to VA compensation benefits under 
38 U.S.C.A. § 1151 for coronary artery disease due to VA 
treatment.


WITNESS AT HEARINGS ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1957 to April 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003, June 2004, and May 
2005 rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  In September 2003, the RO denied reopening of a 
claim for service connection for a low back disorder and 
PTSD.  In June 2004, the RO denied reopening of a claim for 
service connection for heart and stomach disorders and denied 
entitlement to a rating in excess of 30 percent for a right 
inguinal hernia.  In May 2005, the RO denied service 
connection for hearing loss and tinnitus.

A videoconference hearing was held before the undersigned 
Veterans Law Judge (VLJ) in February 2008. 

The issues of entitlement to service connection for PTSD and 
stomach and heart disorders, and the issue of entitlement to 
VA compensation benefits under 38 U.S.C.A. § 1151 for 
coronary artery disease, are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
The § 1151 claim is remanded pursuant to Manlincon v. West, 
12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  The Veteran's right inguinal hernia is small, is not 
recurrent, is well supported under ordinary conditions, and 
is readily reducible and operable.

2.  Hearing loss was not manifest in service and is unrelated 
to service.  

3.  Tinnitus was not manifest in service and is unrelated to 
service.  

4.  Service connection for coronary artery disease and a 
stomach disorder was last denied by the by the Board in 
October 2000.  The Veteran was notified of that decision and 
did not appeal.  

5.  The evidence received since the Board's October 2000 
decision raises a reasonable possibility of substantiating 
the claims for service connection for coronary artery disease 
and a stomach disorder.

6.  Service connection for a low back disorder was last 
denied by the Board in October 2000.  The Veteran was 
notified of that decision and did not appeal.  

7.  The evidence received since the Board's October 2000 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a low 
back disorder.

8.  Service connection for PTSD was last denied by the RO in 
May 2001.  The Veteran was notified of that decision and did 
not appeal.  

9.  The evidence received since the RO's decision raises a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for right inguinal hernia are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 3.321, 4.114, 
Diagnostic Code 7338 (2008).

2.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  The Board's October 2000 denying service connection for 
coronary artery disease and a stomach disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

5.  New and material evidence has been received; the claims 
for service connection for coronary artery disease and a 
stomach disorder are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

6.  The Board's October 2000 denying service connection for 
low back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).

7.  New and material evidence has not been received; the 
claim for service connection for low back disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

8.  The RO's May 2001 decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

9.  New and material evidence has been received; the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The RO's May 2004 letter describing the evidence needed to 
support the Veteran's claim for an increased rating for his 
hernia was timely mailed before the June 2004 rating 
decision.  It described the evidence necessary to 
substantiate a claim for an increased rating, identified what 
evidence VA had collected and was collecting, requested the 
Veteran to send in particular documents and information, 
identified what evidence (including lay statements and 
medical evidence) might be helpful in establishing his claim, 
and invited the Veteran to send VA whatever evidence he had 
in his possession pertaining to his claim.  That letter did 
not describe the particular rating criteria used in 
evaluating inguinal hernia disability.  Although the Veteran 
has not raised any notice issues, the failure to provide 
complete, timely notice to the Veteran raises a presumption 
of prejudice, so that VA has the burden to establish that the 
Veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Here, the Veteran was not prejudiced by the flaws in the 
original May 2004 letter.  The specific rating criteria for 
evaluating right inguinal hernia were provided to the Veteran 
in the June 2004 rating decision and in the July 2005 
statement of the case.  The Veteran had an opportunity to 
submit additional evidence after notice was given.  There was 
a supplemental statement of the case in October 2006.  Also, 
the Veteran's August 2005 testimony reflects his actual 
knowledge of what evidence is needed for a higher rating.  
Even though the Veteran was not specifically told that 
evidence was needed of the impact of his disability on daily 
life and employment, during the VA examination in June 2004 
and his August 2005 and February 2008 hearings, he was asked 
about those effects and he replied.  Thus, notwithstanding 
the lack of notice, the Veteran provided the required 
evidence.  The Veteran thus had a meaningful opportunity to 
participate in the adjudication process, so the Veteran was 
not prejudiced by the delay in receiving all required 
notice.  See Overton v. Nicholson, 20 Vet. App. 427, 439-444 
(2006) (failure to provide timely notice is harmless if the 
claimant had a meaningful opportunity to participate in the 
processing of the claim).  The claim was readjudicated in the 
July 2005 statement of the case and the October 2006 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

For the service connection claims being decided on the 
merits, the duty to notify, including the notice required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning 
reopening claims, was satisfied through May 2003, May 2004, 
and February 2005 letters to the Veteran that addressed all 
three notice elements and were sent prior to the initial AOJ 
decisions in this matter.  The letters informed the Veteran 
of the evidence required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.

Any deficiencies in VA's duties to notify the Veteran 
concerning effective date or degree of disability for the 
service connection claims are harmless, as service connection 
has been denied thus rendering moot any issues with respect 
to implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service treatment 
records, VA medical records, and private medical records, and 
examined the Veteran in June 2004 and May 2005.  VA has 
satisfied its assistance duties.

Right inguinal hernia

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in increased rating cases, it was possible for a Veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
The Board concludes that the disability has not significantly 
changed and that a uniform rating is warranted.  

The Veteran's right inguinal hernia is currently rated as 30 
percent disabling under Diagnostic Code 7338, which is for 
inguinal hernias and so is most appropriate.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  

Under Diagnostic Code 7338, a 30 percent rating is warranted 
when an inguinal hernia is small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.  A 60 percent rating is warranted when an 
inguinal hernia is large, postoperative, recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  

A VA examination was conducted in June 2004.  The Veteran 
claimed that his right inguinal hernia was a recurrent hernia 
and that he was scheduled to have surgery for it in February 
2004, but he had a passing out spell and the surgery was 
canceled to evaluate his problem with syncope.  Currently he 
was not wearing a truss.  He complained of groin area 
discomfort and stated that he recently had a very large 
bulging that protruded out that he easily saw and reduced 
himself.  The examiner was skeptical of that history after 
doing the exam.  On examination, the examiner was unable to 
palpate any sort of hernia with Valsalva or coughing or any 
of the usual maneuvers.  A CT of the Veteran's abdomen and 
pelvis revealed a mild bulging on the right side suggestive 
of recurrence.  The description of the recurrence was that 
the sac was 4 mm, which would be clinically impossible to 
feel.  The examiner stated that on the basis of the 
examination, he did not find that the Veteran has a recurrent 
hernia.  The only information remotely suggesting recurrence 
was the CT scan and probably a 4 mm sac would not be 
inconsistent with normal.  The examiner felt that it was safe 
to say that the Veteran does not have a clinically 
significant hernia on the basis of physical and radiographic 
findings.  

In August 2005 and February 2008, the Veteran testified that 
his hernia was painful and that it could not be operated on 
because of his heart condition.

The preponderance of the evidence indicates that a 60 percent 
rating for right inguinal hernia is not warranted.  The 
Veteran's hernia is not large.  At most, it appears to be 4 
mm if present.  Nor does it appear to be recurrent.  The 
examiner in 2006 felt that it had not been recurrent, and his 
unbiased medical opinion is deemed most probative because he 
considered subjective, physical, and radiographic findings in 
rendering it.  The Veteran does not wear a truss for his 
hernia, so the requirement that it be not well supported 
under ordinary conditions has not been met.  The hernia could 
not be demonstrated clinically on VA examination in 2006, so 
if it has been present it has been readily reducible such as 
was reported by the Veteran on VA examination.  

Also, there is no medical evidence of record indicating that 
the hernia is considered inoperable.  The Veteran indicated 
that other health factors other than the hernia were 
preventing it from being operated on, but other disorders may 
not be considered in arriving at the rating for the inguinal 
hernia.  38 C.F.R. § 4.14 (2008).  Also, he is not competent 
to indicate whether or not it is inoperable, as he is a 
layperson.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Since the 
preponderance of the evidence is against a 60 percent rating, 
the benefit of the doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107; 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008).  
Here, the rating criteria reasonably describe the veteran's 
symptoms and provide for additional or more severe symptoms 
than currently shown by the evidence; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

Service connection claims:  Hearing loss and tinnitus

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Organic disease of the nervous system may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service medical records do not show hearing loss or tinnitus.  
On service discharge examination in April 1961, the Veteran 
denied ear trouble, his clinical evaluation was normal, and 
his hearing was 15/15 per whispered and spoken voice testing.  
On VA examination in May 2005, the examiner reviewed the 
Veteran's claims file and medical records and stated that the 
claims folder had a number of physical examinations, all of 
which categorized the Veteran's hearing as normal using 
whispered and spoken voice tests.  The examinations were 
likewise negative for tinnitus.  

Sixteen years after leaving service, the Veteran was 
evaluated by a neurologist for sequela of head trauma while 
working on a towboat.  The July 1977 examination was negative 
for complaint of tinnitus and hearing loss.  A note dated in 
June 1978 reported treatment for right aural pain of unknown 
origin.  That examination was negative for complaint of 
hearing loss and tinnitus.  

The earliest VA notation of hearing loss was in February 
2001.  The history was of pressure equalizing tubes 25 years 
prior, with periodic tinnitus and aural pain of the right 
mastoid.   Due to an asymmetry to the hearing loss, an 
auditory brainstem response test and ear, nose, and throat 
evaluation were recommended.  The VA examiner in 2005 noted 
that the Veteran served in the army from 1957 to 1961 as a 
security guard in the military police, and that he was not in 
combat.  The Veteran reported having no recollection of 
hearing problems at the time of his discharge from service.  
The examiner noted military noise exposure from weapons 
training and weapons qualification, nonmilitary noise 
exposure from farming most of the Veteran's life, as well as 
construction and riverboat work, and nonoccupational noise 
exposure from shotguns for dove and duck hunting.  The 
Veteran felt that his tinnitus started around 1987 or 1988.  

Concerning tinnitus, the examiner felt that it was less 
likely than not a consequence of acoustic trauma in service, 
since by history it was not present until about 25 years 
after service, and also because the Veteran's neurological 
examination in the 1970s did not find it.  The examiner felt 
that it was more likely that the Veteran's tinnitus had a 
relation to post-service factors.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
80
65
LEFT
55
70
70
65
60

Speech recognition scores, using the Maryland CNC test, were 
78 percent in the right ear and 60 percent in the left ear.  
Thus, the Veteran meets VA's definition of hearing loss 
disability in 38 C.F.R. §  3.385 (2008).  

The examiner found the Veteran to have bilateral 
sensorineural hearing loss which was less likely than not 
related to acoustic trauma experienced in the military.  He 
noted that there was no evidence of hearing loss for at least 
30 years after service, and that the neurological evaluations 
of the 1970s and the evaluation for right aural pain were 
negative for complaints of hearing loss and tinnitus.  It 
appeared more likely than not that the Veteran's hearing loss 
was due to age and post service factors such as occupational 
noise exposure and health.  

During the Veteran's hearing in February 2008, he indicated 
that hearing loss started on the pistol range in Ethiopia 
during service.  He had not used ear plugs, and had fired 1 
to 2 times per week.  He stated that the doctor noticed his 
hearing loss in the 1980s.  

The Board finds that the preponderance of the evidence is 
against service connection for bilateral hearing loss and 
tinnitus.  Neither was objectively shown in service or until 
years post-service and the Veteran was normal on service 
discharge examination in April 1961.  Moreover, no competent 
medical evidence of record relates either disability to 
service.  To the contrary, the VA examiner in 2005 felt that 
it was less likely than not that either disability was 
related to service, after examining the Veteran and reviewing 
and discussing years of medical information in his claims 
folder.  The Veteran, being a layperson, is unable to 
indicate the etiology of hearing loss or tinnitus.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).   

New and material evidence claims:  Factual background
        
        Heart disorder

The RO denied service connection for a heart condition in 
December 1984.  The Veteran perfected an appeal.  In January 
1986, the Board denied service connection for a 
cardiovascular disorder.  In its January 1986 decision, the 
Board considered service treatment records, VA outpatient 
treatment records dated June 1982 through October 1984, 
private hospital records dated March 1980, a private medical 
statement dated November 1984, and sworn testimony from a 
March 1985 hearing.

Service treatment records disclosed that, during 
hospitalization for hernia repair in October 1957, a chest x-
ray revealed slight uncoiling of the aorta and minimal 
tortuosity of the descending thoracic aorta.  A July 1959 
treatment entry reflected that the Veteran reported a feeling 
of fullness of the "heart."  Examination was negative.  
Four days later, he was examined for re-enlistment.  He 
furnished a history of chest pain, among other problems.  The 
clinical evaluation was normal with a finding of extreme 
immaturity.  Report separation examination dated April 1961 
was negative for cardiovascular abnormality.

A private hospital report dated in March 1980 reflects that 
the Veteran was admitted for the sudden onset of chest pain.  
History of "supposed" myocardial infarction in 1962 was 
reported.  Anxiety was also noted.  The diagnosis was chest 
pain probably secondary to coronary artery disease and 
ischemic heart disease.

VA outpatient treatment records dated June 1982 through 
October 1984 showed that the Veteran was seen for left 
anterior chest pain radiating down the left arm in April 
1984.  History of angina since 1980 and hospitalization with 
no cardiac problems found were noted.  Chest pain of unknown 
etiology was diagnosed.  In October 1984, the Veteran was 
seen for evaluation of chest pain.  The assessment was 
hypertension, controlled, borderline, and chest pain, cause 
undetermined.

The Board denied the claim in January 1986 because 
cardiovascular disease was not shown in service or the 
initial post separation year.  It was noted that, although 
the Veteran reported having had a myocardial infarction in 
1962, this history was not confirmed by any medical evidence.  
It was further noted that that the Veteran's current 
cardiovascular problems were well documented.

The RO denied service connection for heart condition in March 
1999, finding that new and material evidence had not been 
submitted.  The Veteran perfected an appeal.  The Board 
denied the claim in October 2000.

In its October 2000 decision, the Board considered additional 
evidence, including VA treatment records dated February 1990 
through January 2000 and sworn testimony from a hearing in 
February 2000.  VA treatment records continued to show heart 
disability, variably diagnosed as coronary artery disease and 
arteriosclerotic heart disease.  Sworn testimony from the 
Veteran reflected that he was treated for chest pain in 
service and that he had a heart attack the year following 
service discharge.  He indicated that medical records to 
corroborate his clam of a heart attack within the initial 
post separation year could not be obtained as the physician 
was deceased and the medical facility was closed.  He 
testified that he had continuous heart symptoms since 
service.

The Board found that the additional evidence was not new and 
material as it was redundant in nature and did not show the 
presence of a heart disorder in service or within the initial 
post separation year.  

        Low back disorder

The RO denied service connection for a low back disability in 
December 1984.  The Veteran perfected an appeal.  In January 
1986, the Board denied service connection for low back 
disorder.  The Board considered in its January 1986 decision 
service treatment records, VA outpatient treatment records 
dated June 1982 through October 1984, private hospital 
records dated March 1980, a private medical statement dated 
November 1984, and sworn testimony from a March 1985 hearing.  

Service treatment records disclosed complaints of low back 
pain of one or two weeks duration in December 1958.  
Examination showed a negative back.  Several days later, the 
Veteran was seen again for complaints of back pain, localized 
in the upper lumbar paraspinal muscles.  He was instructed to 
apply heat and use a bed board.  Service separation 
examination was negative for abnormal back pathology.  
Subsequent to service, there is no record of back complaints 
until October 1982.  An October 1982 VA outpatient treatment 
entry reflects complaints of the onset of low back pain the 
previous January or February with no history of injury.  An 
x-ray study revealed mild degenerative changes of the lumbar 
spine and unilateral sacralization of L5.  A computed 
tomography (CT) scan in June 1983 revealed a probable 
herniated nucleus pulposus of L4-5 on the right.

The Board denied the claim in January 1986 because there was 
no medical evidence of record showing a relationship between 
any abnormal back pathology shown post service and the 
Veteran's complaints of back pain in service.

In March 1999, the RO denied reopening the claim for service 
connection for a low back disorder.  The Veteran perfected an 
appeal.  In October 2000, the Board denied reopening the 
claim finding that new and material evidence to reopen the 
claim had not been submitted.  

Additional evidence considered by the Board included VA 
treatment records dated February 1990 through January 2000 
and sworn testimony from a hearing in February 2000.  VA 
treatment records continued to show back disability.  Sworn 
testimony from the Veteran reflected that he was treated for 
complaints of back pain in service and post service.  He 
reported treatment as early as 1966, but he indicated that 
these records were unavailable.  He testified that he had 
continuous back symptoms since service.

The Board found that the additional evidence was not new and 
material as it was redundant in nature and failed to relate 
any currently shown abnormal back pathology to the Veteran's 
period of service.  

        

Stomach

The RO denied service connection for stomach disorder in 
November 1978.  The considered the Veteran's service 
treatment records.  These records disclosed x-ray findings 
suggestive of a duodenal ulcer in October 1958 and treatment 
for gastroenteritis in May and June 1959.  There was no 
clinical diagnosis for ulcer disease and service separation 
examination dated April 1961 was normal for all systems.  As 
such, RO denied the claim for service connection for 
gastroenteritis and ulcers because there was no evidence of 
residuals of gastroenteritis or a diagnosis of record for 
ulcer disease.

In March 1999, the RO denied reopening the claim for service 
connection for a stomach disorder.  The Veteran perfected an 
appeal, and in October 2000 the Board denied the claim.  The 
Board considered VA treatment records dated between 1982 and 
February 2000, private hospital records dated March 1980, and 
a private medical statement dated November 1984.  These 
records were negative for residuals of gastroenteritis or 
ulcer disease.  The Veteran testified in February 2000 that 
he was treated with Gaviscon in service for stomach problems 
and that he self-treated these symptoms until roughly 1980, 
when he sought professional medical help through the VA.  He 
testified that he had continuous stomach symptoms since 
service.

The Board found that the evidence was not new and material, 
as it was redundant in nature and did not tend to show the 
presence of either residuals of gastroenteritis or ulcer 
disease.  

	PTSD 

The RO denied service connection for depression on December 
1984.  At the time, it noted that the Veteran's service 
medical records did not show treatment or diagnosis of a 
mental disorder and that on reenlistment examination in July 
1959, the Veteran had extreme immaturity.  He was felt to 
have depression on VA evaluation in May 1984.  The RO denied 
service connection for PTSD in March 1999.  VA treatment 
records did not show any treatment for PTSD.  He had 
submitted a duplicate private medical record dated in July 
1978 showing treatment for post-traumatic stress syndrome.  
Available evidence did not show that a stressful event 
occurred in service.  The RO denied service connection for 
PTSD in May 2001.  The RO found that the evidence of record 
did not show a confirmed diagnosis of PTSD or evidence of a 
verified stressor.  

Analysis

The Board's October 2000 decision that denied reopening 
service connection for heart, low back, and stomach disorders 
is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The 
RO's May 2001 denial of service connection for PTSD is also 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In January 
2003 and February 2004, the Veteran requested that his claims 
be reopened.  If new and material evidence is received, a 
claim will be reopened.  38 U.S.C.A. § 5108.  

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining if evidence is new and material, its 
credibility is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Evidence received since October 2000 includes, inter alia, VA 
treatment records dated from 1982 to 2007; VA examination 
reports dated in September 2002 and May 2005; transcripts of 
personal hearings in February 2003, August 2005, and February 
2008; copies of service treatment records; private medical 
records dated in the 1980s showing treatment for the 
Veteran's back; copies of records from J.D. Rankin, M.D. and 
T. Tvedten, M.D.; an excerpt from a treatise about coronary 
artery disease; and written statements from the Veteran's 
daughter in April 2006 and February 2008.  

These records show continued treatment for hypertension and 
coronary artery disease.  The Veteran was also diagnosed as 
having gastroesophageal reflux disease in 2002.  In a 
February 2008 letter, the Veteran's daughter, a licensed 
practical nurse, stated that the Veteran's stomach problems 
began in 1957 and had worsened over time.  She also stated 
that his cardiac problems were ignored in 1959 and that if he 
had appropriate testing during service, he would not have 
needed a pacemaker in 1999.  The statement from the Veteran's 
daughter is new.  It is also material, as it relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims 
for service connection for stomach and cardiovascular 
disorders.  Accordingly, these claims are reopened. 

With respect to the claim for service connection for a low 
back disorder, some of the records are duplicates of those 
before the Board in October 2000.  The medical records show 
continued treatment for low back problems; however, it was 
established at the time of the October 2000 Board decision 
that the Veteran suffered from a low back disorder.  
Therefore, this evidence is cumulative.  These records do not 
in any way provide a medical linkage of a current low back 
disability with the Veteran's active service.

Medical records and lay statements, including from the 
Veteran, that do not mention a low back disorder, even if 
new, are not material.  The fact that the Veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute.

To the extent that the Veteran contends that he has a current 
low back disorder that was incurred during service, this 
evidence is not new.  His statements are essentially a 
repetition of his previous assertions, and are basically 
cumulative and not new. See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, the lay statements 
concerning the onset of this condition are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).

Accordingly, the Board finds that the evidence received 
subsequent to October 2000 is not new and material and does 
not serve to reopen the Veteran's claim for service 
connection for a low back disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

Regarding PTSD, the Veteran testified in August 2005 that 
during October or November 1957, a buddy of his was shot and 
killed.  They had been training under live fire under barbed 
wire and his buddy right next to him could not take it and 
jumped up and got killed right next to the Veteran.  An April 
2007 VA medical record reports an assessment of a diagnosis 
of PTSD with depressive symptoms.  When the claim was last 
denied in March 2001, there was no diagnosis of PTSD.  
Accordingly, the April 2007 VA medical record is new and 
material evidence and serves to reopen the claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


ORDER

An increased rating for right inguinal hernia is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

The application to reopen a claim for service connection for 
coronary artery disease is granted.  To this extent only, the 
claim is allowed. 

The application to reopen a claim for service connection for 
a low back disorder is denied. 

The application to reopen a claim for service connection for 
a stomach disorder is granted.  To this extent only, the 
claim is allowed. 

The application to reopen a claim for service connection for 
PTSD is granted.  To this extent only, the claim is allowed. 


REMAND

	PTSD

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran's army personnel records show that he was with 
Company M 47th Infantry Regiment in Ft. Carson from October 
1957 to December 1957, doing basic combat training.  The 
Veteran testified in August 2005 that during October or 
November 1957, a buddy of his was shot and killed.  They had 
been training under live fire under barbed wire and his buddy 
right next to him could not take it and jumped up and got 
killed right next to the Veteran.  The RO attempted to verify 
this in 2007 but in August 2007, the service facility 
informed the RO to have a morning report search conducted for 
the Veteran's unit concerning the casualty the Veteran 
reported.  This has not been performed and should be.  
38 C.F.R. § 3.159.  

Also, the Veteran's Social Security Administration records 
should be obtained.  He indicated in August 2005 and again in 
February 2008 that he had been awarded Social Security 
Administration benefits for organic brain syndrome.  Records 
from the Social Security Administration may be relevant to 
the Veteran's PTSD claim.  

Coronary artery disease and stomach disorder

Service treatment records reveal a slight uncoiling of the 
aorta and minimal tortuosity of the descending thoracic aorta 
in October 1957, and complaints of fullness of the heart in 
July 1959.  The Veteran reported a history of chest pain four 
days later.  Hypertension was assessed in October 1984, and 
the Veteran's daughter, a licensed practical nurse, indicated 
in February 2008 that the Veteran's cardiac problems were 
ignored in 1959.  X-rays in service suggested a duodenal 
ulcer in October 1958 and there was treatment for 
gastroenteritis in May and June 1959.  The Veteran has been 
diagnosed with gastroesophageal reflux disease  in 2002.  His 
daughter, a licensed nurse practitioner, indicated in 
February 2008 that his stomach problems began in 1957 and 
worsened over time.  VA examinations with medical opinions 
are necessary.  38 C.F.R. § 3.159.  

1151 claim

The RO denied VA compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease due to VA treatment in October 2002.  
The Veteran filed a notice of disagreement in November 2002.  
A statement of the case has not been issued.  Accordingly, 
remand for issuance of a statement of the case is required.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Have a morning report search 
conducted for Company M 47th Infantry 
Regiment in Ft. Carson, concerning the 
death of a buddy shot during training 
which the Veteran reported occurred in 
October or November 1957.  

2.  Obtain the Veteran's medical and 
administrative records from SSA.

3.  Make arrangements to obtain the 
veteran's complete treatment records 
from the Arkansas Central Healthcare 
System, dated since April 2007. 



4.  If, after the foregoing development 
has been accomplished, any reported 
stressor is verified, schedule the 
Veteran for a VA psychiatric 
examination.

Prior to conducting the examination, 
the examiner should be given a copy of 
this remand and the Veteran's claims 
folder for review.  The diagnosis 
should be in accordance with the 
American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV).  All 
necessary special studies or tests are 
to be accomplished.

The examiner must express an opinion as 
to whether the Veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the Veteran and 
established as having occurred during 
the Veteran's active service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Schedule the Veteran for a VA 
gastrointestinal and cardiovascular 
examinations.  Prior to conducting the 
examinations, the examiners should be 
given a copy of this remand and the 
Veteran's claims folder for review.  

The cardiovascular examiner should 
express an opinion as to whether 
coronary artery disease had its onset 
in service or is related to any 
in-service finding, disease, or injury.  

The gastrointestinal examiner should 
express an opinion as to whether any 
current gastrointestinal disorder, 
including GERD, had its onset in 
service or is related to any in-service 
finding, disease, or injury.  

The examiners must provide 
comprehensive reports including 
complete rationales for all conclusions 
reached.

6.  Thereafter, again consider the 
Veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

7.  Issue the Veteran a statement of 
the case on the matter of VA 
compensation under 38 U.S.C.A. § 1151 
for coronary artery disease due to VA 
treatment.  If the Veteran perfects 
appeals of that claim, it should be 
returned to the Board in accordance 
with the usual appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


